493 So. 2d 1204 (1986)
STATE of Louisiana
v.
Michael BURGE.
No. 86-K-1044.
Supreme Court of Louisiana.
September 26, 1986.
Denied. The result is correct.
CALOGERO, J., would grant the writ.
DENNIS, J., dissents and assigns reasons.
DENNIS, Justice, would grant.
The Miranda warnings have been incorporated into Article 1, section 13 of the 1974 Louisiana constitution. This court, in State v. Welch, 337 So. 2d 1114 (La.1976) recognized this elevation of the Miranda warning to constitutional status. The proper inquiry provided by Welch is "whether the conditions that rendered the earlier confession inadmissable carried over to invalidate the subsequent one." 337 So. 2d 1120. That inquiry contemplates more than a determination of whether the original unwarned questioning was non-coercive.
The court of appeal's adoption, in footnote 3, of the Elstad interpretation focusing on the coercive/non-coercive questioning appears to be contrary to the consistent interpretation of the rights provided by Louisiana Constitution of 1974, Article 1, section 13. See State v. Welch, supra; State v. Napier, 385 So. 2d 776 (La.1980); State v. Young, 344 So. 2d 983 (La.1977). This court's mission, as the highest court in Louisiana is to guard and regulate the unity and regularity of the interpretation of the constitution and the laws. Consequently, it is this court's clear duty to exercise its supervisory jurisdiction to either require the court of appeal to conform its interpretation to our constant stream of uniform and homogenous rulings or to announce a new interpretation providing guidance for the entire court system.